                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 CANTON DIVISION


                                                    )
  In re                                             )     Chapter 7
                                                    )
  MELISSA L MUSGROVE,                               )     Case No. 20-60835-rk
  Debtor(s)                                         )
                                                    )     BANKRUPTCY JUDGE
                                                    )     RUSS KENDIG




                    REQUEST OF PRA RECEIVABLES MANAGEMENT, LLC
              FOR SERVICE OF NOTICES PURSUANT TO FED. R. BANKR. P. 2002(g)

 PLEASE TAKE NOTICE that PRA Receivables Management, LLC, as authorized agent for Synchrony

 Bank (Amazon.com Store Card [Last four digit of account:4577]), a creditor in the above-captioned

 chapter 7 case, requests, pursuant to Rules 2002 and 9007 of the Federal Rules of Bankruptcy Procedure

 (the Bankruptcy Rules) and sections 102(1), 342 and 1109(b) of title 11 of the United States Code, 11

 U.S.C. §§ 101, et seq. (as amended, the Bankruptcy Code), that all notices given or required to be given

 and all papers served or required to be served in this case be also given to and served, whether

 electronically or otherwise, on:
              Synchrony Bank
              c/o PRA Receivables Management, LLC
              PO Box 41021
              Norfolk, VA 23541
              Telephone: (877)885-5919
              Facsimile: (757) 351-3257
              E-mail: claims@recoverycorp.com


 Dated: Norfolk, Virginia
 May 12, 2020
                                                        By: /s/ Valerie Smith
                                                        Valerie Smith
                                                        c/o PRA Receivables Management, LLC
                                                        Senior Manager
                                                        PO Box 41021
                                                        Norfolk, VA 23541
                                                        (877)885-5919

 Assignee Creditor: Amazon.com Store Card [Last four digit of account:4577]




20-60835-rk        Doc 6     FILED 05/12/20             ENTERED 05/12/20 13:20:40                   Page 1 of 1
